UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name:CPG York Event Driven Strategies, LLC Address of Principal Business Offices(No. & Street, City, State, Zip Code): 805 Third Avenue New York, New York 10022 Telephone Number (including area code):(212) 317-9200 Name and address of agent for service of process: Mitchell A. Tanzman c/o Central Park Advisers, LLC 805 Third Avenue New York, New York 10022 Copy to: Gary L. Granik, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YesxNoo Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification to be duly signed on its behalf in the City of New York and State of New York on the7th day of August, 2015. CPG YORK EVENT DRIVEN STRATEGIES, LLC By: /s/ Mitchell A. Tanzman Name: Mitchell A. Tanzman Title: Authorized Person
